         Case 1:19-cv-06115-PGG Document 29 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JINXU CHEN, on behalf of himself and all
 others similarly situated,

                        Plaintiff,                                    ORDER

                v.                                              19 Civ. 6115 (PGG)

 L & H WINE & LIQUOR, INC. d/b/a L & H
 Wine and Liquor; LONGHUA LIN a/k/a
 Long Hua Lin, and JIANHAO REN a/k/a Jian
 Hao Ren,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Trial is scheduled for November 29, 2021, at 9:00 a.m. in Courtroom 705 of the

Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, New York. This trial date is

tentative, and depends on this District’s COVID-19 protocols. The parties are directed to comply

with this Court’s Individual Rules concerning the preparation of a joint pre-trial order. The joint

pre-trial order, motions in limine, requested voir dire, and requests to charge are due on

November 1, 2021. Responsive papers, if any, are due on November 8, 2021.

Dated: New York, New York
       February 24, 2021
